Opinion issued September 23, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00296–CV




JAMES C. WALDEN, Appellant

V.

JACQUELINE R. WALDEN, Appellee




On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 2003-31410




MEMORANDUM OPINIONAppellant James C. Walden has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant James C. Walden did not adequately respond.  See
Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Alcala.